UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2267


TYRONE HURT,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; NARCOTICS AGENTS (1972),

                Defendants - Appellees.



                            No. 15-2268


TYRONE HURT,

                Plaintiff – Appellant,

          v.

THE CENTER OF THE WORLD,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:15-cv-00411-BR; 5:15-cv-00431-BR)


Submitted:   February 8, 2016             Decided:   February 22, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Tyrone Hurt appeals the district court’s orders dismissing

these civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012).                       We

have reviewed the records and conclude that these appeals are

frivolous.      Accordingly, we dismiss the appeals for the reasons

stated   by    the    district   court.     Hurt    v.        United    States,   No.

5:15-cv-00411-BR (E.D.N.C. Oct. 6, 2015); Hurt v. The Ctr. of

the World, No. 5:15-cv-00431-BR (E.D.N.C. Oct. 5, 2015).                          We

dispense      with    oral   argument     because       the     facts    and   legal

contentions     are    adequately   presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                        3